Date of Sentence         June 11, 1991 Date of Application      June 11, 1991 Date Application Filed   June 17, 1991 CT Page 10595 Date of Decision         October 27, 1992
Application for review of sentences imposed by the Superior Court, Judicial District of Hartford.
Docket No. CR89-374822-T(5609);
Christopher Cosgrove, Esq. Defense Counsel, for Petitioner
Christopher Morano, Esq.  Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury petitioner was convicted of manslaughter in the first degree in violation of General Statutes 53a-55(a)(1) and sentenced to a term of twenty years consecutive to a sentence then being served. The facts underlying the conviction indicated that petitioner was a passenger in a vehicle being operated by another young man. Petitioner's vehicle became involved with another vehicle which contained other young men, members of a rival street gang. When petitioner's vehicle came abreast of the other vehicle in traffic, petitioner fired one shot into that vehicle killing an occupant.
The attorney for petitioner urged reduction in the sentence citing his client's age and immaturity and the fact that the maximum sentence was imposed. He also urged the division to consider petitioner's unfortunate family background and his drug history.
Speaking on his own behalf petitioner indicated that he had always expressed remorse for the killing of a young man whom he knew. He also stated that the incident which resulted in the shooting arose out of the situation in the neighborhood.
The state's attorney argued against any reduction. He stressed the intentional aspect of the killing.
At the time of the sentencing petitioner was a young man, nineteen years of age, with a substantial criminal record including a conviction for carrying a dangerous weapon. He was on probation at the time of this crime. CT Page 10596
Before imposing sentence the judge also stressed the deterrence factor which he was required to consider in imposing sentence.
Considering all of these factors it cannot be found that the sentence is inappropriate or disproportionate in light of the offense, which resulted in the death of a young man, the character of the offender as reflected by his criminal record and the need to protect the public and deter others from similar crimes. See Connecticut Practice Book 942.
The sentence is affirmed.
Purtill, J. Stanley, J. Norko, J.
Purtill, J., Stanley, J. and Norko, J. participated in this decision.